Case 1:19-cv-05304-RPK-PK Document 10 Filed 10/20/20 Page 1 of 2 PageID #: 63


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  X

DARNEL POWELL BEY,

                       Plaintiff,
                                                               MEMORANDUM & ORDER
               - against -                                     19-CV-5304 (RPK) (PK)

ROBIN B. CAMPANELLI; ROBERT
MCDONALD; LISA CORSO; MR. GALAN;
MR. MCCULLER; MR. SANTIAGO;
MR. TOMMY; MR. VETTER,

                      Defendants.
                                                   X

RACHEL P. KOVNER, United States District Judge:

       On September 16, 2019, plaintiff Darnel Powell Bey filed this action against four police

officers, an assistant district attorney, and several private parties. He alleges that local police

arrested him and confiscated his car. Liberally read, the complaint alleges that the arrest and

confiscation were improper because plaintiff has immunity as a “Moorish American National.”

On August 3, 2020, I issued an order that dismissed the complaint for lack of subject matter

jurisdiction and noted that the complaint could alternatively be dismissed because it was frivolous

and failed to state a claim. Nevertheless, plaintiff was granted thirty days to file an amended

complaint that set forth (i) a basis for this Court’s subject matter jurisdiction and (ii) factual and

legal bases for his claims against each individual defendant. The order further stated that if plaintiff

did not file an amended complaint within thirty days, judgment would be entered dismissing the

case. Plaintiff has not filed an amended complaint, and the time for doing so has passed.

Accordingly, the Clerk of Court is directed to enter judgment and close this case. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in

                                                   1
Case 1:19-cv-05304-RPK-PK Document 10 Filed 10/20/20 Page 2 of 2 PageID #: 64


good faith and therefore in forma pauperis status is denied for purpose of an appeal. Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                                    /s/ Rachel Kovner
                                                    Rachel P. Kovner
                                                    United States District Judge


Dated: October 20, 2020
       Brooklyn, New York




                                               2
